Citation Nr: 0708662	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-42 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


REMAND

The veteran served on active duty from July 1969 to July 
1971.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

Appeal to the Board was perfected on the claim of entitlement 
to service connection for PTSD.  The veteran was informed of 
the transfer of his records to the Board by a letter dated 
December 6, 2006.  See 38 C.F.R. § 20.1304.  The RO received 
a statement from the veteran later in December 2006, which 
the Board received in February 2007, in which he requested 
"a personal hearing before my records are transferred to 
Washington."  He also mentioned that he had been ill.  
Although he did not expressly state whether he wanted a Board 
hearing at the RO ("Travel Board" hearing) or in 
Washington, D.C., the Board construes his request for a 
hearing before his records are transferred to Washington as a 
request for a hearing before the Board at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C., for the following actions.  

Schedule the veteran for a hearing 
before the Board at the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  All claims remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



